“series N9 1226751 PERA

a ha - 20751
y ) k

E
PZ KARDEX5324703
MINUTA: 3225 o E) Ls : dl

y la

— NÚMERO: 3328 y

E

CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN_EL LOTE 2-38
/

sl e y QUE CELEBRAN DE UNA PARTE: y
| ]
¿¡RUPE' «A.
PE ¡TRO S.A je

X

Y PE LA OTRA PARTE; » e
_ VIETNAM AMERICAN EXPLORATION COMPANY L.L.C, SUCURSAL DEL PERÚ
KEI (PERU 2-38) PTY LTD., SUCURSAL DEL PERÚ A Z

Í - X —

a" > _CON INTERVENCIÓN: ses,

VIETNAM lióltcar ERE LORALION COMPANY Te h, ¿e
LAS sx 1 KAROON Gas AYSTRALIA LTD. A

N ] ó ¿Y EL”BANCO CENTRAL DE RESERVA DEL PERÚ ] od

Jessica De Vettori Gonzalez

dl

TO n= a MAP

o
“o. P INTRODUCCIÓN. -

7 ==

CIUDAD DE LIMA, A LOS SENOS DÍAS DEL MES DE MAYO is Ke AÑO DOS paa
RICARDO FERNANDINI BARREDA, EXTIENDO LA PRESENTE ESqRrruRa, EN LA E
2 E

QUE INTERY) ¡NEN, DE CONFORMIDAD CON LO DESPUEREO POR LOS ARTICULOS 27 Y 54,

1
INCISO H DEL APECRETO--LEGISLATIVO 1049, ===

COMPARECEN =
N e
CON REGISTRO ÚNICO DE CONTRIBUYENTES N” 20196785044, CON

LUIS ALDANA "N* 320, SAN BORJA, LR, DEBLDAMENTE
- 3 > REPRI JENTADA POR SU GERENTE GENERAL (E), oct ISABEL MERCEDIS TAFUR *
3 MARÍN, QUIEN: MANÍFIESTA “SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL>

: CASADA, ABOGADA; [DEBIDAMENTE IDENTIFICADA CON/ DOCUMENTO NACÍONAL DE

De IDENTIDAD: -N%, 08203459,| AUTORIZADA SEGÚN PODER' INSCRITO EN EL, PASTENTO

j CO00060 DE LA PARTIDA: ELECTRÓNICA N*. 00259837 DBZ REGISTRO DE PIERSONAS
S y «JURÍDICAS DE LIMA LA MISMA QUE SE INSERTA EN LA PRESENTE.
7 [BY DE LA OTRA TERTES A dm

 vrema AMERICAN EXPLORATION COMPANY L.L. Cr. SUCURSAL DEL PERU, CON

* REGISTRO; ¡ÚNICO DE CONTRIBUYENTES N? 20514186031, CON DOMICILIO EN Uh. ARIAS”

 ARAGUEZ 250, SAN ANTONIO, zonas LIMA, INSCRITA EN EL ASIENTO AO0001 >

DE. LA PARTIDA ALECTRÓNICA N% 11916634 DEL REGISTRO DE PERSONAS JURÍ) CAS DE ÍN
y /LIMA Y EN EL ASIENTO Aopooi DE LA PARTIDA ELECTRÓNICA N* 11919682 E, LIBRO

y - ¿DE CONTRATISTAS. DE OPERACIONES ¿DE REGISTRO PÚBLICO ¿DE HIDROURBUROS,
Ñ DEBIDAMENTE REPRESENTADA POR SU APODERADO SEÑOR CuRIsTObuER TREVOR ¡A>-CKSON,

- ER y Se e
( Fa q y S ia

= 4 =

a

ES dd
e E V ¡a
QUIEN MANIFIESTA SER DE NACIONALIDAD AMERICANA, DE ESTADO CIVIL: SOLTERO,
DE PROFESIÓN U OCUPACIÓN: EMPRESARIO; IDENTIFICADO CON CARNÍ DE HÁTRANIERÍA
No od9se9s2s_a AUTORIZADO SEGÓN PODER INSCRITO EN EL ASIENTO A00901 DB LA, C
PARTIDA” ELECTRONICA N* -1J916634, DEL/-REGISTRO DE PERSONAS -GURÍDICAS DE
LIMA; = -

KEI (PERU 3138) PTY LED. sucmasp DEL _PERÚÓ, CON REGISTRO ÚNICO DE E
CONTRIBUYENTES N* 29519425662, CON DOMteTLIO EN JR. ARIAS ARAGUEZ 250, SAN”
ANTONIO, / MIRAFLORES, LIMA, INSCRITA EN EL ASIENTO -A00001 DE LA PARTIDA
ELECTRÓNICA N% 12146768 DEL REGISTRO DE PERSONAS JURÍDICAS DE, LIMA Y EN EL _/
ASIENTO A00001 "DE LA PÁRTIDA: ELECTRÓNICA N* Mz161199 DEL LIBRO be e
CONTRATISTAS. DE OPERACIONES DEL / REGISTRO, PÚBLICO on WTBROCARBUROS

e
DEBIDAMENTE REPRESENTADA POR sy APODERADO SEÑOR GERMAN JOSE MARTIN BARRIOS A

FERNANDEZ - CONCHA, UR MANIFIESTA “SER DE A o lcd PERUANA, DE ESTADO ás
En CASADO, PROFESIÓN: ABOGADO, DEBIDAMENTE IDENTIFICADO “con DOCUMENTO : , A”
/ NACIONAL DE [DENTIDAD-N* 08774403, AUTORIZADO SEGÚN PODER INSCRITO EN EL”— d
ASIENTO AOO001 DE LA PARTIDA ELECTRÓNICA N*' 12146768, DEL REGISTRO DE 2
- PERSONAS "SURÍDECAS=DE a === e
CON PNTERVENCIÓN DE:

VIETNAM AMEÑICAN EXPLORATION -COMPANY LL. «Cy CON DOMICILIO EN 8235 DOUGLAS
AVE, STE 800, LB 78 DALLAS, TX 75225, AOS UNIDOS, DE NORTEAMERICA ES E
DEBIDAMENTE REPRESENTADA POR EL Sr ro hREVORO JACKSON, QUIEN zp

re MANIFIESTA SER DE NACIONALIDAD AMERICANA, DE' ESTADO CIVIL” SOLTERO, DE |
PROFESIÓN U OCUPACIÓN EMPRESARZO, AUTORIZADO SEGÚN PODER INSCRITO EN ÉL.
ASIENTO A00001 DE LA PARTIDA N* 11916634DEL REGISTRO >, PÉRSONAS JURÍDICAS pa
DE LIMA; KAROON GAS AUSTRALIA LTD. CON DOMICILIO EN Es 7*/34-38 LOCHIEL
E

y MT MARTA: VICTORIÁ, AUSTRALIA 3934, PO BOX 439 ur MARTHA VICTORIA, 4
AUSTRALIA 3934 ntc a REPRESENTADA FOR “SU APODERADO SEÑOR GERMAN a
BARRIOS FERNANDEZ - CONCHA, CON GENERALES DE LEY YA MENCIONADOS, AUTORIZADO — =

“ SEGÚN PODER INSCRITO EN EL ASIENTO A0Q001 DE LA “PARTIDA. ERECTRÓNECA N*? y

12136862 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA.

Y EL BANCO CENTRAL DE RESERVA DEL”PERU, CON REGISTRO ÚNICO DE CoN pens

N* 20122476309, CON DOMICILIO EN “JR. ANTONIO MIRO QUESADA N* 441, LIMA, Sá
REPRESENTADO POR SU GERENTE GENERAL RENZO GUILLERMO ROSSINI MIÑAN, QUIEN
MANIFIESTA SBR DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO; a
PROFESIÓN: ECONOMISTA; DEBIDAMENTE” IDENTIHICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N* 08727483, [| SUFRAGANTE ELECTORAL, NOMBRADO” POR ACUERDO DE
DIRECTORIO N* 4059 DE FECHA 14 DE OCTUBRE DE 2904 Y POR SU GERENTE JURÍDICO
MANUEL” MONTEAGUDO VALDEZ, QUEEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE
STADO CIVIL CASADO; DE PROFESIÓN: ABOGADO; DEBIDAMENTE IDENTIBICADO CoN.

DNI N*10275927, SUFRAGANTE BLECTORAL-NOMBRADO POR ACUERDO “DE DIRECTORIO N% e
ES : sd a
sen = o, Ts /
<

U EN _ | == y 1 Pa

SERIEB N9 1226752 ?
20732

— E

/ S
DE FECHA 22 DE DICIEMBRE DE 2005, AUTORIZADOS POÉ ACTA| N* '4280-LA
QUE CORRE INSCRITA EN EL ASIENTO C00059 DE LA PARTIDA N* ¿11014549
BÉL REGISTRO DE PERSONAS realza DE LIMA, E IGUALMENTE AUTORIZADOS .
A CONFORME CONSTA DÉ LA ) COMUNICACIÓN DE GERENCIA GENERAL DE ESTE BANCO N*
“ 004-2011-BCRP, DE FECHA 24 DE ENERO DE 2011, QUÉ SE INSERTAN EN LA PRESENTE
ESCRITURA PÚBLICA = e

Ea
/
e 7" s LOS MOTORGANTES Mesa O DE EDAD, E QUIENES ab IDENTIFICADO * CON EL
qe DOCÚMENTO DE- IDENTIDAD QUE EXHIBIERON,' PROCEDEN CON CAPACIDAD LEGAL,

LIBERTAD. AY CONOCIMIENTO DEL ACTO QUE heel Y ME HAN HECHO LLEGAR UNA

$ ) ,

Y MINA. FIRMADA Y AUTORIZADA,-PARA ds Su CONTENIDO YO ELEVE A ESCRITURA /

leuéLica, LA MISMA QUE ARCHIVO EN EL MINUTARIO, CON EL_ NÚMERO Pt ORDEN /
A Y cuYó TENOR LITERAL ES COMO SIGUE:

hi y s —
' SEÑOR NOTARIO: RICARDO FERNÁNDINI BARREDA =

o ZÉ,

P Sírvase usted extender en su Bagistro de Escrituras E una de CESIÓN
de

S pz _POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENÓTA PÁRA e EXPLORACIÓN Y

EXPLOTACIÓN DE HIDROCARBUROS ' EN EL LOTE das que celebran as una parte

ETRO S,A., con Begisrio pao de” Contribújentes, N* o con

enAv. Luis, Aldana” N*  320/- San Borja, , Lima, debidamente
. represen! ada porla Dra. Isabel ' Mercedes / lrafur Marin, identificada con
. lacional de Identidad No setos en su condición de Gerente
según Poder ifiscrito en el” Asiento C000060 de! la Partida
ia _del Registro de” Personas Jurídicas de Lima y de la

'NAM AMERICAN PPLORARION COMPANY L.L.C, SUCURSAL DEL PERU,

a darias Araguez 250, San, Antonio, Miraflores, Lima, inscrita En el ASiento

ñ * Sy en el-Asiento A00001 de la Partida Pieernaca N* 11919682 dél Libro de
7 Contratistas de / / operaciones del Registro Público a Kidrocaxburoó,

debidamente representada por su apoderado señor” Christopher o Jackson,

sinscrito en E HEtato: A00001 de la Partida, Electrónica N* 11916634, del

dr
Y ¿Registro de Personas ES de Lima; KEI (PERU e 38) PTY LTD., SUCURSAL
«DEL Ma con Registro “Único den Contribuyentes - N*_.20519425662, con

“dómícilió” en Jr. Arias -Araguez ask, San Antonio, Miraflores, Lima, -inscrita”

n'el Asiento A004Ó1 de la Partida Electrónica.No 12146768 del Registro de

y 8 xPersonas Jurídicas de Lima y en el Asiénto A0000-de la” Partida Electrónica
E ¿A * 12161199 del Libro de Contratistas de Operaciones” del Registro Público

q, vo 0 :

o A
gistro _Ónico de donobivencas N? 20514186031, con domicilio en Jr. *

¿A00001 de la Partida No 11916634 del Registro dora Jurídicas de Lima >»

e identificado gon Carné ¡Ae Extranjería N0 000689524, autofizado” según poder «;

» 7

-de Hidrocarburos, debidamente representada por su apoderado Señor Germáñ
Barrios Fernandez-Concha, quien manifiebta ser de nacionalidad peruana,
==

estado civil:- casado, profesión: Abógado; debidamente identificado con

edites Nacional de Idgntidad N* 08774403, autorizado según” podez

inscrito en el Asiento A00001 de la Partigia<Electrónica N” 12146768, del /

- Registro de Personas (suríáicas ¿de Lima; con la Ifitervención: VIETNAM
AMERICAN EXPLORATION COMPANY "L,.L.C, con domicilio en Es olcias Avé,- Ste”
-800, Lb 78 Dallas, Tx 75225 Estados Unidos de” "Nosteamérica, “debidamente

representada * por su apoderado Señor Christopher Trevor Jackson,

identificado con Carné de Extranjería N2% 000689524, dutorizado “Según poder __

inscrito en el Asfento A00001 desla Partida Electrónica N?--11916634 del_>

Registro de Personas Jurídicas Hidrocarburos de Registro -Público de Lima;

—KARÓON GAS AUSTRALIÁ LTD. con domicilio en Office 7,34%38 Loghiel Ave,; MEM

E

Martha, Victoria, Aaa 3934, Po Box 469 Mt Mancha Victoria, (Australia

3934 E damente representada por su appderndo” Señor German Barrios

Fernañdez=conchá, «quien manifiesta “ser de nacionalidad peruana, estado
civil: casado, Profesión: Agogado; y debidamente identificado con Docúmento

Nacional de Identidad N?* 08774403,autorizado según Poder inscrito en el

(Asientol A00001 de la Partida Electrónica MÍ 12136862 del Regigtro__de
Personas Jurídicas de Lima. Y el BANCO CENTRAL DE RESERVA /DEL PERÚ, con

/ ñ os j - adas | ha
/ “Registro Únito-de Contribuyente. N” 20122476309, con domicilio én) Jr. Mir
de . >

A

Quesada 441, Lima, ¿He preBentgdo por su Gerente General Señor Renzo

” Guillermo Rossini Miñán, quien manifiesta séxr de nacionalidad “peruana, de

AS >
estado cáyil casado, de profesión: economista, debidamente identificado con
ye

_ Documento Nacional de Identidad N”* 08727483 súfragante eléctoral, y por su

Gerente Jurídico Señor Manuel Monteagudo vaídez, quien- -fianifiésta ser de
nacionalidad peruana, de estado civil, casado, de profesióní abogado,
debidamente identificado com Documento Nacional de Identidad N"

RES — ) o
10275927, sufragante electoral autorizados confofme consta | de la

. ¿omúnicación, de la Gerencia General de_ este Banco, Carta” N* 004-2011-BCRP
de fecha 24 y eneto del 2011 y por acta N* 4250, SE misma que corre”

inscrita en el asiento c00059 de la A SI N%/ 11014549 del

Registro de Personas. Jurídicas de Lima;

CESIÓN DE POSICIÓN CONTRACTUAL EN' EL/, CONTRATO DE , LICENCIA | PARA LA

EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL” LOTE 2- 3 8
E í ; 27
CLÁUSULA PRIMERA » 2%.

- ] a í
1.1.——PERUPETRO S.A., en adelante PERÚUPETRO, y VIETNAM AMERICAN. EXPLORATIÓN
|

COMPANY, — L. L.C., SUCURSAL DEL PERU, celebraron un Contrato-- de /

e a - >

47 a a

-

a

Colegio de Notarios de Lona Colegio ete

l

>

1.5.

SERIEB NO 1226753. E
a s 20753.

A = A

Jicincia para la Exploración Y HEpIa Sabia, de, Hidrocarburos en el
Lote Z-38, en adelante, Contrato, el mismo ¡que conforme a ley fuera
aprobado por, Décreto Supremo N* 013-2007-EM y elevado a escritura
pública con fecha 12 de abril de 2007, anys NARacia ARAS de Lima

Dr. Ricardo Fernandini Barreda, =

A

2008, se aprobó la Cesión de Posición Contractual en. el Contrato, por .

la dual la empresa VIETNAM AMERICAN.-EXPLORATIÓN COMPANY, L.L.C.,,
SUCURSAL DEL PERU, cedió el veinte por ciento” (20%) de participación

en el Contrato a la empresa KEI (PERU Z-38) PTY LTD., SUCURSAL DEL
Í ES $

PERU. Dicha/cesión fue elevada a Escritura Pública el 17 de noviembre*

ya 2008, ante el Notario Público de Lima, Dr.. Ricardo Fernandini

Barreda.

2009, se, aprobó la Cesión de Posición Contractual en el Contrato, por

j le 4
la cual “la empresa VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C.,
En És E

articipación” en el ¡Contrato a la empresa KEI (PERU Z-38)_ PTY LTD.

SÓQURSAL DEL PERU, con-lo cual ésta -Última—ásumió el 60% de
'ipación en el Contrato. Dicha cesión fue elevada a Escritura
Públika el 10 de diciembre de 2009, ante el Notario Público de Lia,

se osa L
rdo"Fernandini Barreda.

arta s/n de fecha 27 de agosto de 2010, recibida el' 13 de

E 3

octubre de 2010, y de conformidad con. la cránsula Décimo Sexta del
<= Ma SE - ER

Contrato de Licencia para la Exploración y Explotación de

-Hidrocarbúros en el Lote Z-38, VIETN, AMERICAN EXPLORATION SOMERRY

1.3. Mediante Decreto Supremo No 083-2009-EM dé fecha 23 de noviembre de q

a o /
O SUCURSAL  DEL_ PERU, cedió el cuarenta porciento (40%) de.

Ei:

fs, SUCURSAL DEL PERU comunicó a PERUPEPRO S.A. que ha llegado a”

á acuerto para ibid el quince or ciento 15%) de su
p SN

participación en el reférido Contrato, a favor de ur (PERU Z-38) PTY
LTD., 'SUCURSAL DEL PERU.

===

Mediante carta s/n de fecha 27 de Agosto de 2010, KAROON GA,
AUSTRALIA LTD. solicita Ls callficación, de acuegdo al Reglamento de
Calificación ee EMBresae Petroleras “aBbobldo por Decreto Supremo
030-2004-EM, a efectf6s de adquirir. a través de KEÍ (PERU Z-38)
LTD. Ea DEL PERU una” “participación adicional del quince
ciento (1s$), con lo : AA asumiría Kpsimente el setenta y Cinco

ciento (15%) de participación en el Contrato.

oa
CLÁUSULA SEGUNDA ===

2.1

Se ¡ il 8 dá
/
A PS E il

mE. pe de PES
, sx > Xi .
PERUPETRO la, Msasante Constancia N% GGRL-CC-009-2010, de fecha 19 —

_—=—

de noviembre de 2010, -calificó a KAROON GAS AUSTRALIA _LTD. pára que, :

= , = e
«por suestusdio de KEI (PERU Z-38) PTY LTP., SUCURSAL DEL PERU, asuma —d

uña participación adicional del quince por ciento (15%) que le sería
S a Ñ

cedido por VIETNAM AMERICAN EXPLORAÍTON ¡FOMPANY L.L.C., SUCURSAL DEL

PERÚ, con lo cual asumiría finalmente el seténta y cinco Mor ciento

(75%) en el Contrato.

_De. conformidad con lo establecido en el acápite 16.1 de la cláusula

E NS
décimo sexta del Contrato, por el presente documento VIETNAM AMERICAN

í EXPLORATION COMPANY, L.L.C., AUGURA DEL PERU cede, el quince por__"-

2.2

ciento (15%) de participación en el-Contyato a favor de KEI (PERU Z-

38)) PTY LTD., SUCURSAL DEL PERU, quedándo en consecuencia conformado
5 Ú

AN
el Contratista de la siguiente manera:

VIETNAM AMERICAN EXPLORÁTION COMPANY, L.L.C., » MNEEOR
SUCURSAL DEL PERU e S SN

KEI, (PERU Z-38) PTY LTD., SUCURSAL DEL PERU 75%
, ha a e

KEI (PERU 2-38) “PTY LTD., SUCURSAL DEL PERU lbtorga las garantías y
asume los derechos, responsabilidades y Obligaciones que le
corresponda derivadas del Contrato, de acúerdo con el artículo 172% de

=> ¿
la Ley N* 26221, Ley Orgánica de Hidrocarburos.

= —

2.3 Se deja plenamente establecido que; la responsabilidad tributatia” y _4
Y

—2.4

—Ñ_de Reserva del Perú, para tomar nds la cesióníde participación y—

contable es individual frente al Estado Peruano y que respecto alos
0 No
dereshos finamcieros de la cláusula AASEnoy primera del Contrato,

“éstos corresponderán separada *proporcionalmente a cada una de las
BLo7 Y "p:

empresas que conforman el Contratista en el Contrato. 1

Interviene en la presente Modificación de Contráto el Banco Central

para ratificar que subsistén las garantías otorgadas en la Cláusula

de Dezechos Financieros, aprobada bajo el régimen de la Ley No,

26221, Ley Orgánica de Hidrocarburos. =
A caleriliener VIETNAM 'AMÉRICAN EXPLORATION COMPANY, L.L.C. para
ratificar a-favor de VIETNAM AMERICAN EXPLORATION COMPANY, L,L.C.,
SUCURSAL DEL Lao la garantía corporativa, que aparece en-el Anexo

“D-1"-del Contrato. = ==.

/,

AUSTRALIA LTD. |jpara ratificar a favor de KEI
)

Interviene KAROON GAS
—=

(PERU 2-38) PTY LTD.,-SUCURSAL DEL PERU la garantía corporativa, que

aparece en el-Anexo-“D-2" del Contrato. =
E ya A

SERIEB — NO 1226754 dl

a continuación:

Ro -
3 Modificar el acápité 1.11, el cual eyedazá bedactado de la siguiente

N

=aspRS==

manera:

“1,11 Contratista =

paar

o VIÉTNAM | AMERICAN EXPLORATION COMPANY, L.L.C. SUCURSAL DEL

á PERU, inscrita en. “el Asiento A*00001 de la Partida Electrónica

e N* 11919682 Ga Libro de Contratistas de Operaciones del

: “ Registro Público de ar ===== =

i Y KEI (PERU-Z-38) PTY LTD. SUCURSAL DEL”PERU, inscrita enel

E 4 A Asiento A 90001 de la Partida Electrónica N* 12161199 del Libro
/ y de —Sontratistas de Operaciones del Registro, Público de

Hidrocarburos.

k y > sengerga e
n la Fecha de la Tergera”) Cesi ón, la participación 'en el.

e

L- ms
Contrato de, las empresas que conforman-..el Contratista es la

siguiente:
a e :
VIETNAM AMERICAN EXPLORATION COMPANY, L,L.C., 25% S

SUCURSAL DEL PERÚ e A
E

I (PERU 2-38) PTY LTD., SUCURSAL DEL PERÚ — 75% X

Agrega:

el -aóápite 1.61, el cual quedará redactado de la siguiente.

A

manera:

1.61 Fecha de Tercera Cesión : AAA

Es el 5 de mayo de 2011, fecha—en da. cual VIETNAM AMERICAN -
EXPLORATION COMPANY, o | SUCURSAL DEL PERU caigo el ahince h
>por ciento (15%) de participación en el Contrato_a favor/ de KEI
(PERU -Z-38) PTY LTD., SUCURSAL DEL PERU, con ii está +
última asume el Penta Y cinco. por ciento (75%) de
-  / participación, suscYibiendo las “Partes la Cesión de Panición y

Contractual en el Contrato de Licencia para la _Exploración Ses

Explotación ¡de Hidrocarburos 'en el Lote Z-38, aprobada por.*

1 Y
Decreto Supremo No 006-20Í1-EM.”

ES
Usted Señor Notario se servirá quan lo que corresponila, insertar los

di deci que se acompañan, elevar a escritura pública. la presente minuta,
yy proceder a pasar los partes respectivos al, Registro Público des
de /

YHidrovarbutos.

Coleri

=>) 1 da
/ Lima, 5 de máyo de 2011

FIRMADO POR PERUPETRO S.A- LA PREROBA ISABEL MERCEDES TAFUR MARÍN

FIRMADO POR RABEgAR AMERICAN EXPEORATION COMPANY L.L.C, SUCURSAL DEL PERU
É
¡EL SEÑOR CHRISTOPHER TREVOR JACKSON aman

anna N

Vesilioo POR KEI (PERY-2- 30) PTY LTD. SUCURSAL , DEL hab EL SEÑOR GERMAN _
JOSE HABTIN BARRIOS FERNANDEZ-CONCHA.
FIRMADO POR VIETNAM AMERICAN EXPLORATION COMPANY L.L.C AL sufior CHRISTOPHER
TREVOR JACKSON ==

Z se
FIRMADO POR KAROON GAS AUSTRALIA LTD. EL SEÑOR GERMAN BARRIOS FERNANDEZ-
CONCHA = A = mare o

1 FIRMADO POR BANCO “ CENTRAL DE RÉSERVA DEL PERU LOS SEÑORES RENZO GUILLERMO
ROSSINI MIÑAN y MANUEL MONTEAGUDO VALDEZ = AS ¡A

AUTORIZADA LA MINUTA POR EL DOCTOR : GERMAN BARRIOS | EA 'DEZ-CONGHA ABOGADO
ENERO EN EL REGISTRO DEL COLEGIO SE ABOGADOS DE denia BAJO EL NUMERO:
2039

INSERTO NÚMERO UNO: ->=

, Energía y Minas
Y

! Aprueban sesión de Posición Contractual en el Contrato de Licencia pata la

Exploración y Explotación dé Hidrocarbukos en el Lote Z-38-

DECRETO SUPREMO
N% 006-2011-EM >

EL PRESIDENTE DE LA REPÚBLICA
CONSIDERANDO: =

Que, es política del Gobierno promover el desarrollo de las ps

x. hidrocarburíferas, A garantizar e futuro abastecimiento de
Ss A

combustibles sobre la_base de k libre compétencia; ==

Que, mediante lez Texto Único Ordenado de la Ley Orgánica de Gi E

aprobado mediante Decreto dupla No 04%-2005- EM, se kegulan Thas

actividades de hidrocaxburos/ “en el territorio naciónal;

Que, “mediante Decreto Supremo N?.. 210 -2007-EM, de fecha 02 de marzo de 200%,
—

e aprobó el Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en -el LES Z-38, ubicado en el zócalo continental frente a >”
lag costas de las provincias de (farumitla, bad Y Contralmirante Villar
del departamentó” de Tumbes, suscrito eneras PERE Ss. A Y VIETNAM=

AMERICAN” “ÉXPLORATION COMPANY, Lai. Lo ér subursaL DEL PERÚ; )

pues msaxameé Decretó Súpremo N* 052-2008-EM, de ASEO da octubre

2008, se agrobó la Cesión , ¡de Posición Contractual 'en el Contrato
Elgiencis para la ¿Aeploración y Explotación de Hidrocarburos en eY Lote Z- e

38, pór parte del VIETNAM AMERICAN EXPLORATION CMA Eds C, SUCÚRSAL DEL
/

señiea N9 ' 1228755 Pa

/ nl
7 ) Hr ) ye !
0 > ¿PERO quien cetlió el veinte- por ciento (20%) de su participación á favor

2) KEI (PERU 2-38) _ PTY LTD., SUCURSAL DEL PERÚ, así como la-modifitación

"

el citado ito a de Licencia derivada de E. Cesión;

«ur is Que, mediante- Decreto Supremo N% 083-2009 de fecha 23 de noviembre de

2009, se aprobó JaS Cesión de Posición Contractual en el, EEQERREO del

Xx * Licencia para la Exploración Y “Explotación de Higrocarburos en ell Lote Z-
38, por parte de VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL
PERÚ, quién cedió el cyárenta por pugato (40%) “de su. e ed á favor

a PRvOE de KEI (PERU Z-38) Ed LTD. SUCURSAL DEL mrÚ, así como la-

á modificación del citado Contrato € de Homnals derivada de dicha Cesión; ===
7 * Que, el artículo 12% del Texto Único Ordenado “de la Ley Orgánica de

pa A
y E LES
Hidrocarburos, establece que los contratos, una-vez aprobados y suscritos,

> Minitstros de Economía Y Finanzas y “de Energía .y Minas Ie Jl plazo”

eS
> 7 > establecido en el. artículo 119 de la mencionada Ley; >
E

el artículo 17% del Texto-Úmico Ordenado de la ey Orgánica de!
es cd a

o Aúrídicas que lo conformeñ, podrá Sedes su posición
pa

contractual asociarse con terceros, previa aprobación PoR nareto Supremo

refrendado pon los Miníátros de Economía qnzas e Eergl y Minas;
y Y La

artículo señala de Emus E conllevarán el

ce Edd QUe, con Carta de fecha 27 de agosto de 2010 y de qe EDIGna: con” la

S Cláusula Aécime Sexta del Contrato pes la Exploración Y explotación de

se | Hidxocagburos- en el Lote Z-38, VIETNAN” AMERICAN JEXPLORATION COMPANY,

a o QUA

¿acuerdo pam ceder el Guinda por ciento (15%) de su participación! en el
Contrato “de Licencia a favor de KEI¡ (PERU Z-38) PTY LTD: , EucuÑaan DEL
ERÚ, con lo' cual la referida mpeg asumirá el seténta X cinco por ciento
(75) de la participación en el Contrato;

Jue, el Slreclorio de- PERUPETRO S.A-77,

des -
mediante Acuerdo N% 167-2910, de
ÓN

pS E fecha 21 de diciembre Je 2010, aprobó. el Proyecto de Cesión de Posición

¿contractual en el Contrato kl Licencia bará la % Exploración y Explotación de

Jarocarmuros en. el Lote Z- 38, elevándolo” al Poder Ejeputdvo (pra, su

onsidera ción Y respectiva aprebación)

y %

=— s
dichas modificaciones ser aprobadas por Desteto Supremo refrendado por los

z 4 a
l sólo/ pueden ser modificados. por acuerdo ma crdio Shtre las partes,- debiendo

o]
2

teo señala “que el Contratista o y tualquiera de las- Personas .

SUCURSAL DEL PERÚ, comunicó a PERUPETRO S.A. que había O a un

ho 7
] o ] | Goo,
> E de Y E Y
e E s e /
> == p É JA
jas : E el e _ a
a dls > / e
“De conformidad con 43 dispuesto en los merales 8 y 24) del artículo a >
de lá Constitución Política del Perú y el Texto Único Ordénado de la Ley $ ']
) a
Orgánica de Hidrocafburos, aprobado mediante Decreto Supremo No 042-2005-%
EM; . a] E
» E ( =
DECRETA: o ra A

Artículo 1*.- Dela aprobación de 1 sesión de pasteión SOnREGEUAl =
AprobaY la Cesión de Posición Contractual en el Contrato de Licencia para
la Exploración y Explotáción de Hidrocarburos en el Lote Z> 38, aprobado por
Decreto Supremo Ne 013-2007-EM y modificado por los” ESCUEESs Sufremos no
052= 20085 EM y N* 083-2009-ÉM, por parte de VIETNAM AMERICAN EXPLORATION ka ES
COMPANY L/L.C., SUCURSAL DEL PERÚ, a favor de KEI (PERU Z-38) PTY LTD., N

£ ) EE
SUCURSAL DEL PERÚ, así cofío la modificación del citado contrato derivada de -

la cesión“que ge aprueba en el presente artículo” = (í >
Artículo 2%. De la autorización para suscribir 13 wmoiYficación = PO E '
Autorizar a PERUPETRO -S.A. a suscribir con las empresas _ VIETNAM AMERICAN / e
EXPLORATION COMPANY, L.L. C. » SUCURSAL cs PERÚ, y KEI (PERU Z-38) pr 1D. yen SE e
SUCURSAL DEL PERÚ, con la intervención del Banco Central de=Reserva del $ 7
Perú, la Cesión de Posición Contractual ¡én el Contrato de Licendia para la
Exploración -y Explotación de Hidrocarburos en el Lote 2-38, que se aprueba -—-
en el artículo 19, = ca = a E
Artiénto ii /
El presénte Decreto suj=eno será refrendado por, el Ministro de ESononta Y
/ Finanzas y por” el ministro de Energía Y Minas. de 5 PT :
Dado en la Casa de Gobierno, en Lima, a los diecisiete días del mes de -
marzo del año de dos mil once == . =2=== sx li
ALAN García PÉREZ. - Presidente A de la República = hb
ISMAEL BENAVIDES FERREYROS.- Ministro de Economía y Finamzas == - o
PEDRO SÁNCHEZ GAMARRA. - miélgtrs de Energía y Minas
616125-3 == =m==-
INSERTO NÚMERO DOS:
_PERÓBETRO.= 4 xs
TRANSCRIPCIÓN ==
Pongo en su RO SimaenES que en la Sesión No. 29-2010, realizada el día 21
de Diciembre del 2010, el Directorio. adoptó Sl Acuerdo siguiente: = === e
APRUEBAN PROYECTO DE CESIÓN DE POSICIÓN EN EL CONTRATO DE LICENCIA PARA LA +
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL-—TÓTE 2-38. == 4
¿EPUBRRO DE DIRECTORIO No.- 167-2010 - = et
San Borja, 21 de Diciembre del 2010 e
Ho, >, 6

EIS

PS

as se solicita la aprobación del Pro : ició
Sr O
Sl -PRIUS-£ REL _en el Contrato de Tagenciá para la Exploración y Explotación de

/

SERIEB “NÓ 1226756 de A 20758 |
Ñ , S X X
_ els ó Ne hrlsgas

ln A
el Memorando No. /EECNÍ0110-2010, de 47 Didiembre del 2010, por el

ecto de Cesión de Posición

Considerando:
Que, mediante Decreto Supremo No. |013-2007-EM, de 02 de Marzo del 2007, ses
" aprobó el Contrato de ri para la Exploración y Explotación de
Hidrocarburos en el Lote ve 38, eb mismo «que Bueza des 2 entre PERUPETRO.
S.A. y VIETNAM A EXPLORATION COMPANY, ESE y SU SAL DEL PERÚ;
” Que, mediante Decreto Supremo” No. _052-2008-EM, de Eso 01 de Octubre del
á 2008, se aprobó la Cesión de “Posición contractual en el- Contyatb de

Licencia pays la Exploración y Explotación de” Hidrocarburos en el Lote 2-
3 38,. por pee de VIETNAM JERICAN EXPLORATION Ain L.D.C., SUCURSAL' DEL

S PERÓ, quien cedió er veinte por ciento (20%)de su o de ns favorsde

KEI (PERU 2-38) PTY LTD,, SUCURSAL DEL PERÚ; así-<como la modificación del

citado Contrato de Licencia derivada de dicha Cesión; =

a Que, mediante Decreto Supremo No. 083-2009-EM, de 23 de Noviembre del 2009,
se aprobó la Cesión de Posición Contractual en el Contrato de Licencia para :_
xploración y Explotación de Hidrocarburos en el Lote Z-38,, ¿Por parte
AMERICAN EXPLORATION COMPANY , L. e + SUCURSAL DEL PERO, qien
uarenta_ por ciento (408) de Su participación a favor dé KEI (PERU

(ID .-/” SUCURSAL DEL PERÚ, la cual, asis asumió El «sesenta por

participáción en el AQESIASO contrato; así Sgomo la ¿
citado Contrato de Licencia'derivada de dicha Cesión;
con Carta s/n de 27 de Agosto del 2010, y de conformidad con la
* Cláukula Décimo Sexta del Contrato de Licencia, pará. la Exploración Ya
7 :4 ocarburos en el Lote 2-38, VIETNAM AMERICAN EXPLORATION +
: L.L, y Ss CURSAL DEL PERÚ, comunicó a PERUPETRO S,A. que había .,
: Megado a un acuerdó — peral lssges, el quínce por ciento_ (15%) de e
* participación en el AUraEiao Contrato a favor de KEI (PERU z-38) PTY LTD. E
3 SUCURSAL DEL PERÚ, con lo cual, la referida empresa ásumirá el setenta y E
HeÍnco (75%) de aia ió en el refexido Contrato; ¡= o
Que, el Artículo 12% del Texto Único Ordenado de la Ley No]. 26221, Ley
Orgánica de Hidrocarburos, aprobado por—Decreto Supremo No. 042-2005-EM,
nono que los Cóntratos, una vez aprobados Y “suscritos, ¡sólo podrán ser S
modificados por aquerdo escrito entre ds partes; agrega que, —las y

modificaciones serán aprobadas por Decreto Supremo refrendado. por los
$ Ministros de Economía y Finanzas y de Energía y Minas, dentro del mismo y
“plazo establecido en el Artículo 11% del citado, Texto Único Ordenado; =
¿que, el Artículo 17% del Texto Único “Ordenado de la, Ley No. 26221, Ley *
le ¡Orgánica de Hidrocarburos,

aprobado por Decreto Supréno No. 042-2005-EM, ==
SS

stablece que el; Contratistaro cualquiera de las. ¿perBonas naturales o $

Piura que lo conformen, podrá ceder su posición 'contragbual. o asociarse

/ EN N

3 1 ,

con terceros previa aprobación poy” Decreto supéemo, refrendado por los
Minigizon de Economía y Finanzas y de Energía y Minds; agrega “que, /las” — >
cesiones conllevarán el mantenimiento de as mismas Pesponsalitidades eno
concernienté a las garantías Y buitadiones Ltorgadas Y asumidas en el
Contrato por el Contratista; ==

7
Que, el Informe Técnico - Económico - Financiero y Legal No. EECN- 9105=

2010, de 08 de PACÍOMDTa y del 2010, emitido por la Gerencia de Estudios
¡conómicos X Cortratación, y por la (Gerencia Megal, de PERUPETRO. S.A. -

cóncluye que, de acuerdo a“lós. aspectos Legales, Técnicos, Económicos y
Financieros analizados, el Proyecto de Cesión de Posición Contractual en el _—

Contrato de Licencia para. la Exploración Y Explotación de Hidfocarburos en

el Lote Z-38, se ha efectuado de conformidad con lo dispuesto en el Texto e
fnico Ordenado de la Ley No, 26221, Ley Orsánita de Hidrocarburos, aprobado

por Decréto Supremo No. “042-=2005-EM; ¡por lo cual se pone en consideración 5
de la Gerencia General, la evaluación efectuada para los trámites quel ”

-

correspondan conforme a Ley; = =
De conformidad con elártículo 440, del Sébacueo Social de PERUPETRO S. Mi a
El Directorio, por unanimidad;
— ACORDÓ: >

Sa ABrobar, el Proyecto-Cesión de Posición Cóhtractual en el Contrato de

me Licencía para la _Exploración y Explotación de .Hidrocarburos en el
¿e Loté Z-38, aprobado por Decteto.- Supremo No. 013-2007-EM, modificado 7
por los' Decretos Supremos No. 052-2008-EM Y No. 083-2009-EM, por  /

: parte de VIETNAM AMERICAN EXPLORATION lia L.L,C., SUCURSAL, DEL A id
PERÚ, del quince ¡por ciento (15%) de su participación, a favor de KEI C
e (PERA Z- 38) PTY LTDA, SUCURSAL. "DEL PERÚ, quien, finalmente, asume el Y
lgetenta y cinco por ciento (75%) de participación en ,el Xeferido o:
iS Contrato; y la Modificación del citado Contrato, derivada de la“ ae l

Cesión, así domo el Proyecto de Deereto-Supremo que la aprobaría, lós A
1 que, ponjintaménte, con el Informe Técnico Económico - Financiero y
Legal No. EECN=OLOS- -2010, se sedjuntan al id Acuerdo A forman

a nOn K

parte integrante del mismo. =

Elevar al_ señor Ministro Ide Energía y Mn Los Proyectos de Decreto
y Supremo y de Cesión de Posición Contractual 'en el mencionado Contrato'
Y N
fe Licencia, referidos en e numeral 1. precedente, para __su +

correspondiente trámite de aprobación.

EN Autorizar a la-—Gerente. General de PERUPETRO S.A., a suscribir la

Césión de Pósición vontractual en el Contrato de Licencia para la

Ue Does ñ le cal
Exploración “y Explotación de Hidrocarburos en el Lote Z-38, ura vez
= ¡97 )

que se haya expedido el respectivo Decreto Supremo

Lo que pracstecsno a usted para su conocimiento y demás fines.

ñ NO E y ==

se K
SERIEB N9 1226757 Se a

INSERTO NUMERO TRES:  =
BANCO CENTRAL DE RESERVA DEL PERU.

e | GERENCIA GENERAL =
CARTA, No '004- 2011 - BCRP =

S Lima, ee de enero de 2011

¡Señora Ñ

Isabel Tafur Marín

: Gerente General (e)
2 PERUPETRO S.A.
Ns Ciugad. =
< Tengo el agrado de «tirigirme a mated con relación a su carta No GGRL-EECN- ;
007-2011, referida “al proyecto de cesión de pesición , contractual en el.
contrato de licencia para la exploración y explotación de hidrocarburós,
. Lote —2- 38, por el que VIETNAM AMERICAN EXPLORATION COMPANY, L.L. E

URSAL DEL PERU cedería parte de su participación | a la empresa KEI PRO E
PTY LTD. , SUCURSAL D DEL PERU. =
7 )

E 4 e
ño —Manifestarle que éste Banco Central ha aprobado sú
a e E
n en el Contrato, teniendo en cuenta que gl téxto de la.
' subcláusila 2.4 del e “de contrato remitido iS al al modelo

1 que suserdh, _comol Serente General del Banco/ “Central yA
el Gerente Jurí ico, doctor Manuel! Mt siguds Valdez. En caso de o
: impedimento de alguno de nosotros, do harán” yl doctor Héctor Rolando .
Herrera Soares o el doctor Javier MaLtín Quinteros zirzoas =

* Una vez suscrita la Escritura Pública del referido contrato por la$ partes,
gegradecóss se efectúen las coordinaciones necesarias a fin de que el

Si | contratista cumpla con hacernos llegar, en su oportunidad, un ejemplar para -
su registro correspondiente.

AS
Hago uso de la ocasión paral reiterarle la seguridad de mi mayor
' J
consideración. =

===

AFIRMADO: - Rento Rossini Miñán - danebea General y Un: sello que dice: Banco
¿Central de Reserva del Perú - Gerencia General da
$ " INSERTO NÚMERO CUATRO:
ZONA REGISTRAL N“% IX. SEDE LIMA
SOPICINA-REGISTRAL LIMA =

¿No Partida:.00259837

INSCRIPCIÓN DEASÓCIEDADES ANONIMAS
X
ERUPETRO S.A. =

Ss A > ==

"

Ear

REGISTRO DE ¡PERSONAS JURIDICAS =
RUBRO: NOMBRAMIENTO DE MANDATARIOS
CO00060- azaaadme=
RENUNCIA Y NOMBRAMIENTO DE GERENTE:
Por Sesión de Direstorio del 25/02/2010 se acordó por Unanimidad:
1,” Aceptar, la deouncle formulada por el Señor. Milton Ubaldo Rodríguez

Cornejo a la encargatura de la Gerencia Genetal de Perupetro S.A. =

2 Ancargar la Gerencia General de Perupetro S.A. a la /Señora sami

MERCEDES TAFUR MARIN (D.N.I. N% 08203459) a partir del 26/02/2010. = =
La Señora Isabel Mercedes Tafur Marin, continuará ejerciendo Jas funciones

, de Escrabasía General, mientras se designe al Profesional que se encargará

7
3. Encargar la Jefatura de la División de Recursos Humanos” iva 'Desarrollo de

Personal, al Ingeniero FERNANDO ADELANDRO, CARRANZA RUIZ “(D.N.I. 1N%

08236395), a partir de Febrero de Z01e.! A -

Así Consta en COPIA CERTIFICADA del 16/4/2010 otorgada antgé NOTÁRIO RICARDO

del mencionado puesto.

FERNANDINI/ BAR BARREDA en la ciudad de” LIMA. La poSRES5e corré extendida en ¡el

Libro de Actas de Directorio (Fs. 115 al”"260), Tegálizado el 07/01/2010,
yz

ante el mismo Notario, bajo" registro N* 63281. =
El título fue presentado el 19/04/2010 a las 02708:04 PM horas, bajo el ye
2010-00280537 del Tomo Diario 0492. Derechos cobrados S/. 62.00 nuevos
“soles con Recibo(s) Námero ($7. 00014200-35. 00015627-33 LIMA, 06 de Mayo de
20105
FIRMADO POR MIGUEL ANGEL DELGADO VILLANUEVA
REGISTRADOR PÚBLICO -
ZONA REGÍSTRAL N9IX - SEDE LIMA ===
INSERTO NÚMERO CINCO:
BANCO CENTRAL DE-RESERVA DEL PERÚ ==
/ CARTA N2 0003-2008-ESTS00
Lima,_30 de enero dé 2008
Señor
Milton Rodríguez C.

_Serente General (e)*
PERUPETRO S.A.
«Ciudad. = A E

Nos dirigimos a'usted. con relación “al Acuerdo del Directorio de este Ranco
Central referido cala designación de los funcionarios autorizados. a
suscribir los contratos a que se refiere lla Hey N% 26221, Ley General de

2% ys

k midronarbnres, =

=>
ya n
a respecto, adjunto le"Femitimos la certificación del Acta N* 4250, por la

que se faculta al Gerente General, al Gerente Jurídico y, én caso de

impedimerto de uno de ellos, al” Subgerente de Asesoría Legal en Asuntos
» = E Ly a :
7 > /
S =

o
SERIEB No 1226758 Aa
Ñ Ñ o - 20758 —

neiosog y Administrativos oval Supervisor del Área Legal Financiera, a

lapa

ibir dichos contratos.

consideración. =%
Atentamente, =

4 FIRMA MABBICIO: DE LA CUBA R.-Sub Geteñcia de Economía Internagiónal (dd!
a pos X prama WN GUSTAVO  AMPUERO” ELESPURU- deta, _Departamehto (de convenios

n 1 a a = . bd : " ña

UN SELLO QUE DICES BANCO CENTRAL DE RESERVA DEL PERU. Subgerencia de ..:

f— Economía Internacional =

AE INSERTO WÓMERO SEIS: ======Í0===

_ + BANCO CENTRAL DE RESERVA DEL PERÚ.

“ SECRETARÍA GENERAL = 3

DEHERA_BRUCE MITRANI, Secretaria Genéral del Bandoy Central de Reserva del ,
Ñ Perú, en uso de la facultad que le confiere el tete 31* de la Ley

“B Orgánica de la Institución, CERTIFICA QUE: =

=mm=pd

—.5 sen el Acta N* 4126, correspondiente a la sesión de Directorio celebrada
e-15 de diciembre del año 2005, pen |AOIerncia, de Áos Directores PEROLOS

Oscar Dancourt Masías WVicepresigente en ejercicio de Ta Presidencia), Kurt”
Á

Schydlowsky Rosenberg y Ja ausencia del señor Luis ¡Carranza Ugarte por

E
3 É Burneo Fátfán, * Gonzalo | /Gafcía Núñez, Eduardo Iriarte Jiménez y Daniel
¿3

encontrarse de Licencia,-se acordó aprobar con vigencia a partir del 1 de
nero de 2006, el Manual de Organización y Funciones del Banco Central de
. Reserva del Perú, enel que/3e denominó a la Oficina Legal comó Gerencia

“ Juríita, y =

4 en el hctaN” 4128, orrespondiente a la Sesión de Directório celebrada el
" +22 “de diciembre del laño "2005,' con asistencia de los directores señores
. Oscar Dar Eoulik Masías (Vicepresidente-en ejercicio de la Presidencia), Kurt
¡ Burneo Farfán, Eduardo Iriarte Jiménez y Daniel chydloweky: Rosenberg y la

ausencia de los señores” Luis Carranza Ugarte y Gonzalo García Núñez poz

¿encontrarse de licencia, se acordó aprobar con vigencié -a partir del 1 de A

: enero,de 2006, 1 dasignigción del doctor Manuel Monteagudo” Valdez al puesto
¿ de Gerente Eto =samdas Sm

Ñ y de

: Asimismo, certifico que el doctor Manuel Monteagudo valdez se desempeñaba

y Y como Jefe de la Oficina Legal _hasta el 31 de diciembre de 2005 y, de *

=====é.

7 le onf rmidad con los acuerdos anteriores, a partir del 1 de enero a9-2006 Se |
- como “Gerente Jurídico. |
V > Lima, 9 de agosto de 2006
' 3 Firmado DEMERA BRUCE MITRANI
A ¡0 INSERTO NUMERO SIETE? == a Ñe
E BANCO CENTRAL DE RESERVA DEL PERÚ. $

8

SECRETARÍA- GENERAL .
dl Z/

DEHÉRA BRUCE MITRANI,-Sectetaria Genefal del fanco Central
Perú, en uso de la facultad. que" le confiere el artículo

Orgánica de la Institúción, CERTIFICA:

Queen el Acta N%”

4059,

correspondiente

a

la

sesión

de AEReRYR del

IA

de la_Ley

pe ”
de Directorio

celebrada ai 14 de octubre de 2004, con. asistencia de losr/ Directores

señores 'Javier Silva Ruete (Presidente), Kurt Burneo Farfán, Luis COSuADER

Ugarte, Oscar Dancourt Masías y Daniel Schydlowsky Rosenberg, figura un

acuerdo del tenor literal- siguiente: ==

“NOMBRAMIENTO DE GERENTE GENERAL (VERBAL

General.

Lima, 22 de diciémbre-de 2004
Firmado. DEHERA- BRUCE MITRANI

“INSERTO NUMERO OCHO:
SUNARP

ZONA¡REGISTRAL N” IX SEDE LIMA
OFICINA REGISTRAL LIMA N* PARTIDA: 11014549=
y INSCRIPCION DE SOCIEDADES ANONIMAS.- BÁNCO CENTRAL DE RESERVA DEL PERU:
REGISTRO Dal PERSONAS JURIDICAS DE LIMA.
¿SUESOS NOMBRAMIENTO DE MANDATARIOS

'

C00059 =
EN EL ACTA N*4250,

INVERSIÓN EN PETRÓLEO, MINERÍA Y GAS NATURAL, EN LOS QUE INTERVIENE
BANCO CENTRAL DE RESERVA'DE CONFORMIDAD ; CON LAS LB.YES BLA
GENERAL RENZO GUILLERMO ROSSINI MIÑAÁN
08727483) ví En GERENTE JURÍDICO MANUEL MONTEAGUDO: VALDEZ (D.N.I
10275927) Y, EN CASO DE IMPEDIMENTO DE ALGUNO DE ELLOS, Lo SUSTITUYAN
EN ASUNTOS CONTENCIOSOS ps ADMINISTRATIVOS ,

EFECTÚAN EL GERENTE

SUBGERENTE DE ASESORÍA LEGAL

CORRESPONDIENTE ' A LA

SESIÓN DE
10/01/2008, SE ACORDÓ QUE LA SUSCRIPCIÓN DE LOS CONTRATOS DE FOMENTO A LA

DIRECTORIO DEL

HECTOR ROLANDO HERRERA SOARES_ (D.N.I. N” 07937105) O JAVIER MARTIN

QUINTEROS, ZARZOZA

FINANCIERA, AMBOS” DE LA GERENCIA JURÍDICA.

(DÍN.T.

08638533) SUPERVISOR - DEL” ÁREA__ LEGAL
_ASÍ CONSTA pE LA CERTIFICACIÓN Y

EXPEDIDA POR DEHERA BRUCE MITRANI, SECRETARIA GENERAL—DEL BANCO CENTRAL DE.
RESERVA DE PERÚ, CON FECHA 15/01/2008.- EL TÍTULO FUE PRESENTADO” Eb
BAJO EL N” 2008-00036652 DEL TOMO
00000325-14 Y

17/01/2008 A LAS
DIARIO 0492.

01:31:54 PM HORAS,
DERECHOS $/.
Sonova91-17, LIMA724/DE ENERO DE 2008.

84.00 CON

l

RECIBO(S) . NUMERO (S)

FIRMADO: .MARIA YOLANDA ZAPLANA BRICEÑO REGISTRADOR PÚBLICO, ZONA REGISTRAL

N> ÁX- SEDE" LIMA.

CONCLUSIÓN: HABIENDO LEIDO 109 OTORG;

RATIFICARON DECIAZANDO HABERLO CONFRONTADO- CON LA MINUTA CUYO, TEXTO CORRE.
2 y

INSERTO, HABIENDO SIDO ADVERTIDOS DE LOS EFECTOS LEGALES * DEL MISMO,

/ $

pe

'ES TODO EL INSTRUMENTO, SE
E Se

o

EL
TERIA, LA
(D.N.I. N*

No

EL --

e
A N
Se
e
0 SL
5d
E y
ye
3
ser ] 7
E /
me
SERIES N 1226759 20759

0 q

NDOLO; DE LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE
E BN" 1226751 '======A LA SERIE B No, 1226759 Vta.-
X

Ne
> ) s
e
N nr —
Xx A y
Ñ pr
ed 7 = ; ya
XoS >) as ppp
" -Y y
N )
>
— , A
' S P. PERURETRO S.A.
A] y AS y a
-] E > td
E E
cd PATAS
3 : =: ISABEL MERCEDES TAFUR MARÍN
5 FIRME EL: 091021 A !
. pe
$ u E (
pd
es ly ESE) ; se
E ICAN EXPLORATION COMPANY -:L.L.C, SUCURSAL DEL PÉRU suas
S * ACHRISTOPHER=TREVOR JACKSON
FIRME EL: OL /9S/() + Le
P. KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PER
iratara) A A y E
| GERMAN BARRIOS FERNANDEZ -CONCHA é y

FIRME EL: oslosÍ

*P.VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C Pp. KAROON GAS AUSTRALIA LTD, _.
Ñ / '

ma
Ñ JACESON $7 | GERMAN BARRIOS FERNANDEZ-CONCHA
SFIRME BL: 55 /95/1/ ¡FIRME EL: 05 /95///
Ea + E
> A /
RENZO A ROSSI. ñ
: y
FIRME EL: (e / 20

CONCLUYE EL PROCESO DE FIRMAS EL:

Es copia Fotostática dí
en mi Registro con
Del...Z.0.Ll....0a fi

> interesada

a Ley el-que rubrico,

e)

en cada una d
signo y firmo. -

EnLima. 10 JUN. 2011

MANUEL MONTEAGUDO VAL
FIRME EL: OBÍCE(

DIEZ DE JUNIO DEL

¡A

j ¿2
pido el presente TÉ

DOS “MIL ONCE.-
le

rm

e la Escritura Publica que corre
! Di A Ri...
Solicitud de pane
'ONIO de acuerdo
le sus hojas, sello

14703

ÍA SUNARP

SUPERINTENDENCIA NACIONAL
"DE LOS REGISTROS PUDLICOS — Y

ZONA REGISTRAL N* IX, SEDE LIMA
OFICINA REGISTRAL LIMA

| TITULO N? 2011-00493739

Fecha de Presentación y 13/06/2011

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N* ASIENTO
CESION DE POSICION 12011054 A0004
CONTRACTUAL

Se informa que han sido incorporados al Indice de Mandatarios la(s) siguiente(s)
persona(s):
Partida N* 12011054 VIETNAM AMERICAN EXPLORATION COMPANY L.L.C,, SUCURSAL
DEL PERU (CONTRATISTA)
KEI (PERU Z-38) OTY L'TD. SUCURSAL DEL PERU (CONTRATISTA)
Derechos pagados : S/.1,440.00 nuevos soles, derechos cobrados : S/.1,440.00

nuevos soles y Derechos por devolver : S/.0.00 nuevos soles.
Recibo(s) Número(s) 00018782-35 COOATASa E LIMA, 01 de Julio de 2011.

1 N? DC - Sede Lima

Zona Registra
pl ncia de Diario y
$ y Sub Geré do Partes

CERTIFICO: Que es fotocopia Del Origina!
Inscripción devela por Registros Públicos
Lima, 5 JUL2

Ri

FERMANDINI BARREDA
NGFARIO DE LIMA

ZONA REGISTRAL N* IX. SEDE LIMA|
SUNARP a” OFICINA REGISTRAL LIMA]

OR RECTO TACOS N' Partida: 12011054

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE Z-38

REGISTRO DE PERSONAS JURÍDICAS
RUBRO : CESIÓN DE POSICIÓN CONTRACTUAL EN CONTRATO DE LICENCIA

A00004

Por Escritura Publica del 05/05/2011 otorgada ante Notario de Lima Ricardo Fernandini
Barreda; se celebra la Cesión de Posición Contractual en el CONTRATO DE LICENCIA
PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE Z-38,
Comparecen: PERUPETRO S.A. representada por Isabel Mercedes Tafur Marin en su
calidad de Gerente General con poder inscrito en el Asiento CO00060 de la Partida
Electrónica N* 00259837 del Registro de Personas Jurídicas de Lima, y de la otra parte
VIETNAM AMERICAN EXPLORATION COMPANY L.L.C, SUCURSAL PERU
representado por su Apoderado Christopher Trevor Jackson autorizado según poder
inscrito en el Asiento: AOOO01 de la Partida Electrónica N* 11916634 del Registro de
Personas Jurídicas de Lima, KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERU
representado por su Apoderado German José Martin Barrios Fernandez-Concha
autorizado según poder. inscrito en el Asiento A00001 de la Partida Electrónica N*
12146768 del Registro de Personas Jurídicas de Lima, VIETNAM AMERICAN
EXPLORATION COMPANY L.L.C representado por Christopher Trevor Jackson
autorizado según poder inscrito en el Asiento A00001 de la Partida Electrónica N*
11916634 del Registro de Personas Jurídicas de Lima, KAROON GAS AUSTRALIA LTD
representada por su Apoderado German Barrios Fernandez-Concha autorizado según
poder inscrito en el Asiento AOOOO1 de la Partida Electrónica N* 12136862 del Registro de
Personas Jurídicas de Lima y el BANCO CENTRAL DE RESERVA DEL PERU
representado por su Gerente General Renzo Guillermo Rossini Miñan autorizado por
Acuerdo de Directorio N* 4059 y por su Gerente Juridico Manuel Monteagudo Valdez
autorizados por Acuerdo de Directorio N* 4250 la misma que corre inscrita en el Asiento
C00059 de la Partida Electrónica N* 11014549 del Registro de Personas Jurídicas de
Lima e igualmente autorizados conforme consta de la comunicación de Gerencia General
de este Banco N* 004-2011-BCRP de fecha 24/01/2011. Asi como por el Decreto
Supremo N*006-2011-EM del 17/03/2011.

CLÁUSULA PRIMERA

1.1 PERUPETRO S.A. en adelante PERUPETRO, y VIETNAM AMERICAN
EXPLORATION COMPANY L.L.C, SUCURSAL PERU, celebraron un Contrato de
Licencia para la Exploración y Explotación de, Hidrocarburos en el Lote Z-38, en adelante,
Contrato, el mismo que 'conforme a Ley fuera aprobado por Decreto Supremo N* 013-
2007-EM y elevado a escritura pública con fecha 12 de abril de 2007, anee Notario
Público de Lima Dr. Ricardo Fernandini Barreda,

1.2. Mediante Decreto Supremo N” 052-2008-EM de fecha 03 de octubre de 2008, se
aprobó la Cesión de Posición Contractual en el Contrato, por la cual la empresa VIETNAM
AMERICAN EXPLORATION COMPANY, L.L., SUCURSAL DEL PERU, cedió el veinte por
ciento (20%) de participación en el Contrato a la empresa KEl (PERU 2-38) PTY LTD.,
SUCURSAL DEL PERU.*Dicha cesión fue elevada a Escritura Pública el 17 de noviembre
de 2008, ante el Notario Público de Lima, Dr. Ricardo Fernandini Barreda.

1.3 Mediante Decreto Supremo N* 083-2009-EM de fecha 23 de noviembre de 2009, se
aprobó la Cesión de Posición Contractual en el Contrato, por la cual al empresa VIETNAM
AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU cedió el
cuarenta por ciento (40%) de participación en el Contrato a la empresa KEl (PERU 2-38)
PTY LTD. SUCURSAL DEL PERU, con lo cual esta ultima asumió el 60% de

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N*124-97-SUNARP
ZONA REGISTRAL N* IX. SEDE LIMA]
S U NARP da OFICINA REGISTRAL LIMA]

PUERINTENDENCIA NACIONAL N' Partida: 12011054

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
% HIDROCARBUROS EN EL LOTE 2-38

participación en el Contrato. Dicha cesión fue elevada a escritura publica el 10 de
diciembre de 2009, ante él Notario de Lima Dr. Ricardo Fernandini Barreda.

1.4 Mediante carta s/n de fecha 27 de agosto de 2010, recibida el 13 de octubre de 2010,
y de conformidad con la Cláusula Décima Sexta del Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote 7-38, VIETNAM AMERICAN
EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERÚ comunico a PERUPEIRO
S.A. que ha llegado a un acuerdo para ceder, el quince por ciento (15%) de su
participación en el referido Contrato, a favor de KEl (PERU Z-38) PTY LTD., SUCURSAL
DEL PERU.

1.5 Mediante carta s/n de fecha 27 de agosto de 2010, KAROON GAS AUSTRALIA LTD.
solicita su calificación, de acuerdo al Reglamento de Calificación de Empresas Petroleras
aprobado por Decreto Supremo N* 030-2004-EM, a efectos de adquirir, a través de KEl
(PERU Z-38) PTY LTD., SUCURSAL DEL PERU una participación adicional del quince
por ciento (15%), con lo cual asumiría finalmente el setenta y cinco por ciento (75%) de
participación en el Contrato.

1.6 PERUPETRO S.A, mediante Constancia N”* GGRL-CC-009-2010, de fecha 19 de
noviembre de 23010, califico a KAROON GAS AUSTRALIA LTD para que por intermedio
de KEl (PERU Z-38) PTY LTD., SUCURSAL DEL PERU, asuma una participación
adicional del quince por ciento (15%) que le seria cedido por VIETNAM AMERICAN
EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU, con lo cual asumiría
finalmente el setenta y cihico por ciento (75%) en el Contrato.

CLÁUSULA SEGUNDA :

2.1 De conformidad con lo establecido en el acápite 16.1 de la cláusula décimo sexta del
Contrato, por el presente documento VIETNAM AMERICAN EXPLORATION COMPANY,
L.L.C., SUCURSAL DEl? PERÚ cede el quince por ciento (15%) de participación en el
Contrato a favor de KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERU, quedando en
consecuencia conformado el Contratista de la siguiente manera

VIETNAM AMERICAN  EXPLORATION COMPANY, — L.L.C.,|[25%
SUCURSAL DEL PERÚ
KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERU 75%

2.2 KEI (PERU Z-38) PTY LTD., SUCURSAL DELPERU otorga las garantías y asume los
derechos, responsabilidades y obligaciones que le corresponda derivadas del Contrato,
de acuerdo con el Articulo 17" de la Ley N* 26221, Ley Orgánica de Hidrocarburos.

2.3 Se deja plenamente establecido que la responsabilidad tributaria y contable es
individual frente al Estado Peruano y que respecto a los derechos financieros de la
cláusula décimo primera del Contrato, éstas. corresponderán separada y
proporcionalmente a cada una de las empresas que conforman el Contratista en el
Contrato.

2.4 Interviene en la presente Modificación de Contrato el Banco Central de Reserva del
Perú, para tomar nota de la cesión de participación y para ratificar que subsisten las
garantías otorgadas en la Cláusula de Derechos Financieros, aprobado bajo el régimen
de la Ley N* 26221, Ley Orgánica de Hidrocarburos.

2.5 Interviene VIETNAM¡AMERICAN EXPLORATION COMPANY, L.L.C., para ratificar a
favor de VIETNAM AMÉRICAN EXPLORATION COMPANY, L.L.C,, SUCURSAL DEL
PERÚ la garantía corporativa, que aparece en el Anexo "D-1" del Contrato.

2.6 Interviene KAROON'GAS AUSTRALIA LTD. para ratificar a favor de KEI (PERU Z-38)
PTY LTD., SUCURSAL DEL PERU la garantía corporativa, que aparece en el Anexo "D-2”
del Contrato.

CLÁUSULA TERCERA *

Página Número 2
Resolución del Superintendente Nacional de los Registros Públicos N*124-97-SUNARP
ZONA REGISTRAL N* IX. SEDE LIMA

SUNARP .- OFICINA REGISTRAL LIMA]

SUPERINTENDENCIA NACIONAL.
DEE 1LOS REGISTROS PUBLICOS

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE

HIDROCARBUROS EN EL LOTE 7-38

N* Partida: 12011054

Para efectos de reflejar lo establecido en las cláusulas precedentes, las Partes han
acordado efectuar las modificaciones al Contrato que se indican a continuación:
3.1 Modificar el acápite 1.11, el cual quedara redactado de la siguiente manera:

*1,11 Contratista

VIETNAM AMERICAN EXPLORA ION COMPANY, L.L.C., SUCURSAL DEL PERU

inscrita en el Asiento AUUVOÍ de la Parida Electrónica IN” 1

1919582 del Libro de

Contratistas de Operaciones del Registro Público de Hidrocarburos.
KEI (PERU 2-38) PTY LT¡D., SUCURSAL DEL PERU, inscrita en el Asiento ADOOO1 de la
Partida Electrónica N* 12161199 del Libro de Contratistas de Operaciones del Registro

Público de Hidrocarburos.

En la fecha de Tercera, Cesión, la participación en el Contrato de las empresas que

conforman el Contratista es la siguiente:

VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL | 25%

PERU

KEI (PERU 2-38) PTY LTD., SUCURSAL DEL PERÚ

75%

Agregar el acápite 1.61, el cual quedara redactado de la siguiente manera:

"11.61 Fecha de Tercera Cesión

Es el 5 de mayo de 2011, fecha en la cual VIETNAM AMERICAN EXPLORATION

COMPANY, L.L.C, SUCURSAL DEL PERU cede el quince

por ciento (15%) de

participación en el Contrato a favor de KEl (PERU 2-38) PTY LTD., SUCURSAL DEL

PERÚ, con lo cual esta ultima asume el setenta y cinco por ciento

(75%) de participación,

suscribiendo las partes la Cesión de Posición Contractual en el Contrato de Licencia para

la Exploración y Explotación de Hidrocarburos en el Lote Z-38,
Supremo N* 006-2011-EM.”

aprobada por Decreto

Así consta en el PARTE NOTARIAL del 10/06/2011 otorgado ante Notario Ricardo

Femandini Barreda en laiciudad de LIMA.
%

El título fue presentado a 13/06/2011 a las 08:44:38 AM horas, bajo el N*2011-00493739
del Tomo Diario 0492.*Derechos cobrados S/.1,440.00 nuevos soles con Recibo(s)

Número(s) 00018782-35*00023259-33.-LIMA,01 de Julio de 2011.

Resolución del Superintendente Nacional de los Registros Públicos N* 124-97.SUNARP

Página Número 3
